                                                      [Dkt. No. 1]

                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
                          CAMDEN VICINAGE



AARON ANTHONY GRAY,

     Plaintiff,                   Civil No. 19-15867 (RMB/KMW)

          v.                      ORDER

MICHAEL J. HAGNER, et al.,

     Defendants.



RENÉE MARIE BUMB, UNITED STATES DISTRICT JUDGE:

     This matter comes before the Court upon Plaintiff Aaron

Anthony Gray’s filing of a pro se Complaint [Dkt. No. 1] against

Michael J. Hagner, Robert W. Bell, Lori Batten, Kaitlyn Compari,

Cory Ferguson, Camden County Corrections, the Voorhees Township

Police Department, the Municipality of Voorhees, the State of

New Jersey, the Camden County Prosecutor’s Office, and

McDonald’s (collectively, “Defendants”).   In the pro se

Complaint, Plaintiff attempts to assert causes of action under

42 U.S.C. § 1983, alleging that Defendants deprived him of his

constitutional rights through false arrest and imprisonment and

malicious prosecution.   Along with his Complaint, Plaintiff

filed an application for permission to proceed in forma pauperis

(“IFP”)[Dkt. No. 1-1].
     For the reasons set forth herein, Plaintiff’s IFP

Application will be GRANTED, and the Court will order the Clerk

of the Court to open this matter and file the pro se Complaint

on the docket.   However, because Plaintiff is proceeding IFP,

the Court is required to screen his Complaint for sua sponte

dismissal and finds that it should be DISMISSED WITHOUT

PREJUDICE.


I.   IFP APPLICATION

     When a non-prisoner files an IFP Application, seeking

permission to file a civil complaint without the prepayment of

fees, under 28 U.S.C. § 1915, the applicant is required to

submit an affidavit that sets forth his or her assets and

attests to the applicant’s inability to pay the requisite fees.

See 28 U.S.C. § 1915(a); Roy v. Penn. Nat’l Ins. Co., 2014 WL

4104979, at *1 n.1 (D.N.J. Aug. 19, 2014) (internal citations

omitted). The decision whether to grant or to deny the

application should be based upon the economic eligibility of the

applicant, as demonstrated by the affidavit. See Sinwell v.

Shapp, 536 F.2d 15, 19 (3d Cir. 1976). Upon review, the Court

finds that Plaintiff has established that he lacks the financial

ability to pay the filing fee. Accordingly, the Court will grant

Plaintiff’s IFP Application.




                                 2
II.   LEGAL STANDARD FOR SUA SPONTE DISMISSAL

      Once an IFP Application has been granted, the Court is

required to screen the Complaint and dismiss the action sua

sponte “if, among other things, the action is frivolous or

malicious, or if it fails to comply with the proper pleading

standards.” See 28 U.S.C. § 1915(e)(2)(B)(i)-(iii); Ball v.

Famiglio, 726 F.3d 448, 452 (3d Cir. 2013).     Indeed, the Court

must dismiss any claim, prior to service, that fails to state a

claim under which relief may be granted under Fed. R. Civ. P.

12(b)(6) and/or dismiss any defendant who is immune from suit.

See 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b), and 42 U.S.C. §

1997e(c).

      Federal Rule of Civil Procedure 8(a) requires that a

complaint contain:

      (1)   [A] short and plain statement of the grounds for
            the court's jurisdiction, unless the court already
            has jurisdiction and the claim needs no new
            jurisdictional support;

      (2)   [A] short and plain statement of the claim showing
            that the pleader is entitled to relief; and

      (3)   [A] demand for the relief sought, which may include
            relief in the alternative or different types of
            relief.

      To survive sua sponte screening for failure to state a

claim, a complaint must allege “sufficient factual matter” to

show that the claim is facially plausible. Fowler v. UPMS

Shadyside, 578 F.3d 203, 210 (3d Cir. 2009) (citation omitted).

                                  3
“A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct

alleged.” Fair Wind Sailing, Inc. v. Dempster, 764 F.3d 303, 308

n.3 (3d Cir. 2014). “[A] pleading that offers ‘labels or

conclusions’ or ‘a formulaic recitation of the elements of a

cause of action will not do.’” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S.

544, 555 (2007)).   In screening a complaint to verify whether it

meets these standards, however, this Court is mindful of the

requirement that pro se pleadings must be construed liberally in

favor of the plaintiff. Haines v. Kerner, 404 U.S. 519, 520–

21(1972).

     A complaint is frivolous if it “lacks an arguable basis

either in law or in fact.” Neitzke v. Williams, 490 U.S. 319,

325 (1989) (interpreting the predecessor of § 1915(e)(2), the

former § 1915(d)). The standard for evaluating whether a

complaint is “frivolous” is an objective one. Deutsch v. United

States, 67 F.3d 1080, 1086–87 (3d Cir.1995). A determination of

“maliciousness” requires a subjective inquiry into the

litigant’s motivations at the time of the filing of the lawsuit

to determine whether the action is an attempt to vex, injure, or

harass the defendant. Id. at 1086. Examples of malicious claims

can include those that “duplicate ... allegations of another ...

                                 4
federal lawsuit by the same plaintiff.” Pittman v. Moore, 980

F.2d 994, 995 (5th Cir. 1993).



III. DISCUSSION

        In Plaintiff’s pro se Complaint, which spans over ten

handwritten pages, Plaintiff attempts to assert § 1983 claims

against eleven defendants.    To state a claim for relief under §

1983, a plaintiff must allege the violation of a right secured

by the Constitution or laws of the United States, and that the

constitutional deprivation was caused by a state actor or a

person acting under color of state law. See West v. Atkins, 487

U.S. 42, 48 (1998); Malleus v. George, 641 F.3d 560, 563 (3d

Cir. 2011).


        A.   Improper Defendants

        Upon review, this Court finds that most of the parties

named as defendants in this case are immune from suit under §

1983.    As explained by the Third Circuit, § 1983 imposes

liability only upon “persons” who deprive others of “any rights,

privileges, or immunities secured by the Constitution.” See

Mawson v. Court of Common Pleas of Luzerne Cty., PA, 229 F.

App'x 185, 186 (3d Cir. 2007)(citing 42 U.S.C. § 1983).      It

appears that no fewer than seven of the defendants named in this

case are immune from suit.



                                   5
        First, neither states nor divisions of state government are

“persons” for purposes of § 1983 liability. Mawson, 229 F. App’x

at 186 (citing Will v. Mich. Dep't of State Police, 491 U.S. 58,

70-71(1989)).    Therefore, the State of New Jersey is immune from

suit and must be dismissed as a defendant.

        Second, Plaintiff’s claim against Kaitlyn Compari,

Assistant Prosecutor for Camden County, must be dismissed

because “Prosecutors have absolute immunity from suit under §

1983 when carrying out prosecutorial functions.” Hyatt v. Cty.

of Passaic, 340 F. App'x 833, 837 (3d Cir. 2009)(citing Imbler

v. Pachtman, 424 U.S. 409, 427–31 (1976)).

        Third, Plaintiff also attempts to assert causes of action

against various other entities that are not “persons” under §

1983.    For example, Camden County Corrections is not a proper

defendant because “it is well established that jail facilities

are not considered ‘persons’ for purposes of § 1983 liability.”

Williams v. Brown, 2007 WL 2079935, at *2 (D.N.J. July 17,

2007).    Additionally, the Voorhees Township Police Department

and the Camden County Prosecutor’s Office must be dismissed

because they are “governmental sub-unit[s] that [are] not

distinct from the municipality of which [they are] a part.” See

Jackson v. City of Erie Police Dep't, 570 F. App'x 112, 114 (3d

Cir. 2014)(holding that the district court correctly dismissed

                                   6
the police department because it was not a “person” against whom

a suit could be lodged under § 1983).

     Finally, Plaintiff’s claims against Lori Batten (manager of

McDonald’s) and McDonald’s also must be dismissed because

neither appear to be state actors or individuals acting “under

color of state law.” See Leshko v. Servis, 423 F.3d 337, 339-340

(3d Cir. 2005)(discussing the definition of “state action” under

§ 1983).   As far as the Court can discern, both Lori Batten and

McDonald’s are private parties who should not be subject to

liability under § 1983.


     B.    Other Deficiencies

     The Court finds that Plaintiff’s pro se Complaint has

various other pleading deficiencies under Fed. R. Civ. P. 8(a).

First, as written, it is unclear what form of relief Plaintiff

is seeking.   Notably, in the section of the pro se complaint

form labeled “relief,” Plaintiff states that he “would like the

courts to require a reform on alleged ‘smell of marijuana’ that

violates the 4th amendment rights.” Dkt. No. 1, at p. 4.    Even

setting aside the multitude of problems with Plaintiff’s request

for this Court to institute legislative reforms, Plaintiff’s

Complaint does not even allege that he was stopped, searched, or

arrested, based on a “smell of marijuana.”   Rather, Plaintiff

alleges that he was stopped and searched by police because


                                 7
either he, or another occupant of his vehicle, had used

counterfeit currency at a McDonald’s location.

     Ultimately, based on Plaintiff’s stream-of-consciousness,

handwritten Complaint, the Court struggles to discern what

conduct Plaintiff is alleging is actionable, and what conduct is

simply being provided as background information.   Indeed,

dismissal is warranted where a complaint is so “excessively

voluminous and unfocused” that it “defies any attempt to

meaningfully answer or plead to it.” See Binsack v. Lackawanna

Cty. Prison, 438 F. App'x 158, 160 (3d Cir. 2011).   Accordingly,

Plaintiff’s Complaint will be dismissed without prejudice.

     Plaintiff will be afforded an opportunity to amend the

Complaint.   However, any amended complaint should comport with

Rule 8’s requirement of “simple, concise, and direct” averments

and need not delve into such explicit detail that it becomes

overly burdensome for the Court or Defendants to determine the

grounds on which Plaintiff seeks relief.   Should Plaintiff

choose to amend and continue to pursue this matter, Plaintiff

should focus on the facts that he believes, in good faith, give

rise to a cause of action in this suit, specifically identifying

which Defendants are alleged to have taken which acts and on

what grounds those acts provide Plaintiff with an entitlement to

relief.   Frivolous allegations or tactics by any litigant before



                                 8
this Court will be addressed with appropriate sanctions, both

monetary and non-monetary, such as dismissal with prejudice.


IV.   CONCLUSION

      For the reasons set forth herein, Plaintiff’s IFP

Application will be GRANTED and the Clerk of the Court will be

directed to file the pro se Complaint on the docket. Upon

screening, however, the Complaint will be DISMISSED WITHOUT

PREJUDICE.   An appropriate Order shall issue on this day.


DATED: October 10, 2019


                                     s/Renée Marie Bumb
                                     RENÉE MARIE BUMB
                                     UNITED STATES DISTRICT JUDGE




                                 9
